721 N.W.2d 593 (2006)
In re Hailey Nicole SCHILL, Minor.
Department of Human Services, f/k/a Family Independence Agency, Petitioner-Appellee,
v.
Ranae Denise Harding, Respondent-Appellant, and
Eric Allen Schill, Respondent.
In re Angelica Dianne Harding, Minor.
Department of Human Services, f/k/a Family Independence Agency, Petitioner-Appellee,
v.
Ranae Denise Harding, Respondent-Appellant, and
Eric Allen Schill, Respondent.
Docket Nos. 132048, 132049. COA Nos. 267501, 267526.
Supreme Court of Michigan.
September 29, 2006.
*594 On order of the Court, the application for leave to appeal the August 15, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.